Title: From George Washington to Robert Morris, 4 January 1784
From: Washington, George
To: Morris, Robert



Dear sir,
Mount Vernon 4th Jany 1784

Herewith I give you the trouble of receiving the account of my expenditures in Philadelphia, & on my journey home. If I recollect right, Colo. Cobb told me this was the mode you had suggested to him, as proper for my proceeding in this matter.

The hurry I was involved in the morning I left the City, occasioned my neglecting to take a memorandum of the amount of the last warrt which I drew on the Paymaster General, & obliges me now to exhibit two accounts that I may be sure that one of them is right. The reason is this—I gave Colo. Cobb the balance which was due to me on the last account, vizt £7.16.8. to found the warrant, but in the hurry we were both in, he neither asked, nor did I tell him that it was lawful money (that is, Dollars at 6/)& from the recollection of a circumstance which I did not advert to at the time I signed the warrant, I have reason to believe he considered it Pennsylvania money, & drew the warrant accordingly.
Should this be the case, the account No. 2. is the one which ought to be presented at the Auditors Office, & vice versa. I must request the favor of you therefore my good Sir, to let one of your clerks examine the warrant which I drew, or  the Books of the Pay office to determine this point: and I shall be obliged to you for throwing the balance which may be found due to me on either, into the hands of Governor Clinton as soon as it is convenient; as he was kind enough to borrow money to answer my wants, for which I am now paying an interest of seven per Cent.
Equally unexpected by them, as it appeared just in my eye  to do it, I have given my late Aids who attended me from the seat of my military command, one hundred dollars each, to bear their expences home—I could not think it reasonable that from their attachment to me, or from motives of etiquette, they should incur this charge themselves. Their finances I well knew were unable to bear it, altho’ I had some difficulty to prevail on them to accept this aid. Cobb I would not suffer, (on account of his domestic & other concerns) to proceed any further than Philada with me, but his distance from thence home would be equal to those of the other Gentlemen, from this place—all stand therefore upon an equal footing in my allowance.
I cannot close this Letter without a renewal of those sentiments of friendship & regard which I have always felt & professed for you; nor without those expressions of my sensibility for the many instances of polite attention & civilities which I have received from Mrs Morris & yourself, as result from a susceptible mind; particularly during my late stay in Philada.

I flatter myself it is unnecessary to repeat the assurances of the pleasure it would give Mrs Washington & me, to see you & Mrs Morris at this retreat from my public cares—& yet, if I obey the dictates of my inclination & wishes, I must do it: My best wishes, & respectful compliments, in which Mrs Washington joins me, are offered to you both; & with sincere & affection I am Dear sir, Your most obedient & very humble servt

G: Washington

